Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillmann et al. (DE4404406A1 from IDS) in view of Nyce (4,591,482) and Hira et al. (5,340,015).
Regarding claim 1 and 3, Tillmann discloses a method for producing a connection between a first metallic component and a second metallic component, wherein at least one of the two metallic components is manufactured from a sintering material and the connection is produced by means of soldering in a connection area formed between the two metallic components, wherein the surface, which forms a part of the connection area, of the metallic component manufactured from the sintering material is compacted (sintered) prior to the soldering (see page 2-3 of Applicant provided translation).  Tillmann does not disclose using a powder to making the sintered material.  Nyce discloses making a sintered steel from a powder (column 1 lines 5-35, column 1 lines 50- column 2 line 6). To one skilled in the art at the time of the invention 
Tillmann does not disclose compacting the surface prior to soldering.  However, Hira discloses blasting the surface to be brazed (hard soldering) to clean the surface (column 2 lines 64-68).  To one skilled in the art at the time of the invention it would have been obvious to blast the surface to remove any contaminates or debris that would compromise or weaken the joint.  Blasting the surface would have to be performed prior to any sintering in Tillmann because this process is done right before the soldering to ensure the surface is clean.   
Regarding claim 2, Nyce discloses making a steel powder sintered product where the parts are essentially full density in order to meet requirements for fatigue strength, hardness, ductility tensile strength, corrosion resistance (column 1 lines 5-35, column 1 lines 50- column 2 line 6).  
Regarding claim 5, Nyce discloses a sintering powder of stainless steel is used as sintering material (pages 2-3).  
Regarding claim 6, Tillmann discloses a copper solder is used as solder (pages 2-3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillmann et al. (DE4404406A1 from IDS) in view of Nyce (4,591,482) and Hira et al. (5,340,015) as applied to claim 3 above, and further in view Millhiser et al. (3,257,759) 
Regarding claim 4, Hira discloses using shot blasting, but does not disclose a powder of stainless steel manufactured by means of gas atomization is used as blasting .  

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
The Applicant argues that Nyce is directed to a hot isostaic pressure method after sintering.  Nyce fails to disclose or suggest that HIP should be made prior to the soldering.  The Applicant argues that Nyce should not be combined with Tillmann because Tillmann already teaches how the pores should be closed and Nyce does not teach soldering.  
The Examiner disagrees.  Nyce was only used to show that it is known to use powder when forming a sintered product.  The Examiner was not looking to Nyce to soldering or closing of pores.  Tillmann already discloses a soldering process.  Nyce can be combined with Tillmann because Nyce shows that it is known to sinter a component made from a steel powder.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERIN B SAAD/Primary Examiner, Art Unit 1735